Filed 10/22/14 P. v. Reyes CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B246623
                                                                           (Super. Ct. No. NA093597)
                 Plaintiff and Respondent,                                   (Los Angeles County)
v.
ANTHONY REYES,
                   Defendant and Appellant.


                   Anthony Reyes appeals from the judgment entered after a jury convicted him
of attempted extortion (count 1; Pen. Code, §524)1, possession of methamphetamine (count
2; Health & Saf. Code, § 11377, subd. (a)), and sending a threatening communication for
purposes of extortion (count 3; § 523). In a bifurcated proceeding, the trial court found that
appellant had suffered a prior strike conviction (§§ 667, subds. (b) - (i); 1170.12, subds. (a) -
(d)) and a prior prison term (§ 667.5, subd. b). The trial court sentenced appellant to 10
years four months on counts two and three and stayed the sentence on count 1 for attempted
extortion. Appellant was ordered to pay a $2,400 restitution fine (Pen. Code, § 1202.4,
subd. (b)), a $2,400 parole revocation fine (Pen. Code, § 1202.45), a $100 drug
rehabilitation fine (Health & Saf. Code, § 11372.7), a $50 lab fee (Health & Saf. Code, §
11372.5, subd. (a)), a court security fee (§ 1465.8), and a criminal conviction facilities
assessment fee (Gov. Code, § 70373.)



1   All statutory references are to the Penal Code unless otherwise stated.
              We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised.
              On August 6, 2014, we advised appellant that he had 30 days within which to
personally submit any contentions or issues he wished us to consider. No response has been
received.
              The evidence shows that appellant phoned his grandmother Sharon Crawford-
Demers on October 7, 2012, and said that he had been kidnapped by a gang and was being
held for ransom. Appellant said if Demers did not come up with $200 he would be killed.
              Demers (age 69), was terminally ill.    Concerned about appellant's welfare,
Demers called 911. Before the police arrived, Demers received two text messages that she
had until 5:00 p.m. to get the money and "if we suspect any police contact everyone pays,
ha, ha, ha, ha."
              The police tracked appellant's cell phone and found him at a friend's house
where he had been all day. Appellant was arrested and had a syringe and .21 grams of
methampehtamine on his person. Before the arrest, appellant served a state prison
sentence for making criminal threats (§ 422).
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                        YEGAN, J.

We concur:


              GILBERT, P.J.


              PERREN, J.

                                                2
                                 Tomson T. Ong, Judge

                         Superior Court County of Los Angeles

                          ______________________________


             Leonard J. Klaif, under appointment by the Court of Appeal, for Defendant
and Appellant.


             No appearance for Respondent.




                                             3